Citation Nr: 1026918	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastric disability.  

2.  Entitlement to service connection for psychiatric disability.  

3.  Entitlement to service connection for fatigue, claimed as 
chronic fatigue 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran and his wife testified at a Board hearing held at the 
RO in March 2008.

In May 2008, the Board remanded the claims remaining in appellate 
status for further development.  Upon review of the record, the 
Board finds that an additional remand is necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2008, the Board remanded the claims remaining in appellate 
status, in part, to schedule VA examinations.  The Veteran was 
scheduled for these examinations, but failed to report.  Although 
cognizant that when a veteran fails to report in regard to 
original claims for service connection, such as these claims, the 
claims are to be rated based on the evidence of record.  See 
38 C.F.R. § 3.655.  In this case, however, there is evidence of 
difficulty contacting the Veteran and there is evidence of 
significant treatment for health disabilities.  Further, although 
the claims folder contains a copy of the letter to the Veteran 
informing him that he will be contacted regarding the scheduling 
of his examinations, there is no copy of correspondence that 
informs the Veteran of the actual time and place of the 
examinations.  Thus, the Board cannot confirm that this notice 
went to the correct address.  For these reasons, the Board 
remands for the examinations to be rescheduled.  A copy of the 
notice informing the Veteran of the time and place of the 
examination should be made of record.

In addition, subsequent to the most recent supplemental statement 
of the case, additional evidence was associated with the claims 
file.  Upon remand, this evidence should be reviewed by the 
AMC/RO in the first instance.  See 38 C.F.R. § 20.1304.

Lastly, in a letter made of file after the prior Board remand, 
the Veteran related that he was on social security disability 
(SSA).  The Board finds that the AMC/RO must seek to obtain these 
records upon remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) 
(holding that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact SSA and obtain a 
copy of any decision(s) regarding the 
Veteran's claim for disability benefits, as 
well as any medical records in its 
possession.

2.  Then, arrange for a VA examination to 
determine the nature and etiology of any 
current gastric disability.  All indicated 
studies should be performed.  After 
examination of the Veteran and review of 
the entire medical record, during and 
after service, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any gastric disability that has been 
present during the appeal period (that is, 
since the Veteran filed his claim in 
September 2004) had its onset in service 
or is causally related to the Veteran's 
confirmed participation in SHAD/112 tests 
(DTC Test 74-10) at Dugway Proving Ground 
in September and October 1973.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  A copy of the notice informing 
the Veteran of the time and place of 
the examination should be made of 
record.

3.  In addition, arrange for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  All indicated 
studies should be performed.  After 
examination of the Veteran and review of 
the entire medical record, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current psychiatric disability 
had its onset in service or is causally 
related to any incident in service 
including the Veteran's confirmed 
participation in SHAD/112 tests (DTC Test 
74-10) at Dugway Proving Ground in 
September and October 1973.  

In addition, the examiner should be 
requested to state whether it is at least 
as likely as not (50 percent probability 
or higher) that fatigue is a symptom of 
any current psychiatric disability.  If 
not, the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any chronic 
fatigue has been caused or chronically 
worsened by any current psychiatric 
disability.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  A copy of the notice informing 
the Veteran of the time and place of 
the examination should be made of 
record.

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for gastric disability, 
psychiatric disability, and fatigue, 
claimed as chronic fatigue, with 
consideration of the provisions of 
38 C.F.R. § 3.310 pertaining to secondary 
service connection, as appropriate, 
considering all evidence of record.  If 
any claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  

The purpose of this remand is to obtain evidentiary development.  
No inference should be drawn as to the outcome of this matter by 
the actions herein requested.



The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


